SANBORN, Circuit Judge
(concurring). I concur in the result in this case, but am of the opinion that it was error to receive in evidence the testimony relative to the burning of the election circulars *554by the defendant. The reason for the rule that the commission by the defendant of other offenses of like character to that upon trial is admissible is that it has a tendency to prove the intent to commit the latter. If the former offenses are not like the latter, their commission has no such tendency. The commission of the offense of arson would not tend to prove an intent to commit murder. The offense charged was the secretion and embezzlement by the defendant of an article of the alleged value of $2.25 under section 5467, Rev. St., and the penalty was imprisonment at hard labor for not less than one year nor more than five years. While the destruction of such an article of value is also denounced by this section under the same penalty, the secretion, embezzlement, or destruction of circulars, papers, or letters which contain no article of value of the nature specifically described in this section is not punishable thereunder, and the destruction of circulars is not punishable under section 5471. That section denounces the destruction of newspapers only, and the penalty is imprisonment at hard labor for no more than three months.
The criminal intent requisite to the commission of the offense in this case was the intent of the defendant to secrete and convert to his own use a valuable article, the intent to secure pecuniary benefit to himself. The evidence challenged was that the defendant after working his time was unable to handle all the election circulars sent through the mail, and he burned some of them. If this be an offense, it is not denounced by either of the sections of the statutes mentioned, and it is not of a like nature or character to that of secretly taking and appropriating the property of another to one’s own use. Its commission neither requires nor evidences any intent to steal or to convert to one’s use anything of value or to derive any pecuniary benefit from the act. It evidences nothing but the purpose to avoid performing a duty assigned. As the reason of the rule which permits proof of similar offenses fails here, it seems to me that the rule is inapplicable.